Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment of September 7, 2021 has been received and entered. With the entry of the amendment, claims 2-4 and 6-9 are canceled, and claims 1, 5 and 10-16 are pending for examination.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 now further has in step (a) that “said first movement being along a direction such that the thermal spray deposition torch maintains a predetermined distance from the surface of the workpiece and  being carried out by linear advancement of the robot” and in step (b) there is a second movement of oscillation according to a rotation axis coaxial with a linear advance direction along which said first movement is 
In the amendment of September  7, 2021 applicant argues that the amendment as to the linear advancement direction corresponding to said rotation axis clarifies that the reference of the distance is made to the axis of rotation of the head to the surface, with distance from the axis of rotation to the coating surface (as in figure 2) remaining the same even during oscillation.  However, applicant’s amendment does not provide as 
Claim 11 now further has in step (a) that “said first movement being along a direction such that the thermal spray deposition torch maintains a predetermined distance from the surface of the workpiece and  being carried out by linear advancement of the robot” and in step (b) there is a second movement of oscillation according to a rotation axis coaxial with a linear advance direction along which said first movement is carried out by a rotation of the nozzles only about said rotation axis, where the claim has the (a) and (b) movements be concurrent.  It is now additionally provided that “the linear advancement direction corresponding to said rotation axis is maintained at a predetermined distance from the surface of the workpiece during said first movement”.  As worded, it is unclear if (1) the maintained distance of step (a) is only in regard to the overall torch in regard to the first movement, and the maintaining distance is not a measurement that is taken with regard to oscillation (note in present figure 2, distance could change depending on where from the torch measurement is taken during 
In the amendment of September  7, 2021 applicant argues that the amendment as to the linear advancement direction corresponding to said rotation axis clarifies that the reference of the distance is made to the axis of rotation of the head to the surface, with distance from the axis of rotation to the coating surface (as in figure 2) remaining the same even during oscillation.  However, applicant’s amendment does not provide as worded such a requirement to indicate that the distance is measured from the axis of rotation.  Note how, for example in the claim “predetermined distance” in a) is measured generally from the surface to the torch (not the axis of rotation) and in b) the axis of rotation is coaxial with a “linear advancement direction”, which is not necessarily the same distance. Furthermore indicating the “linear advancement direction” is “corresponding to said rotation axis” does not mean that advancement direction is the same as the rotation axis, since “corresponding” can mean “identical” or “similar” or simply “associated in working or other relationship”.  Since applicant appears to be 
Claim 14 now further has in step (a) that “said first movement being along a direction such that the thermal spray deposition torch maintains a predetermined distance from the surface of the workpiece and  being carried out by linear advancement of the robot” and in step (b) there is a second movement of oscillation according to a rotation axis coaxial with a linear advance direction along which said first movement is carried out by a rotation of the spray head and of the nozzles about said rotation axis, where the claim has the (a) and (b) movements be concurrent.  It is now additionally provided that “the linear advancement direction corresponding to said rotation axis is maintained at a predetermined distance from the surface of the workpiece during said first movement”.  As worded, it is unclear if (1) the maintained distance of step (a) is only in regard to the overall torch in regard to the first movement, and the maintaining distance is not a measurement that is taken with regard to oscillation (note in present figure 2, distance could change depending on where from the torch measurement is taken during oscillation), or (2) whether the measurement distance is supposed to remain the same at all points during oscillation, and if so, where the distance is measured from, and moreover, it is not clear where on the torch the measurements are taken from, since measurements from a nozzle, for example, could be different from other parts of the torch.   The addition as to the linear advancement direction corresponding to the rotation axis does not clarify the claim language, because this indicates “the linear advancement direction” is “maintained at a predetermined distance” during “the first movement”.  It is unclear how a “direction” would have a 
In the amendment of September  7, 2021 applicant argues that the amendment as to the linear advancement direction corresponding to said rotation axis clarifies that the reference of the distance is made to the axis of rotation of the head to the surface, with distance from the axis of rotation to the coating surface (as in figure 2) remaining the same even during oscillation.  However, applicant’s amendment does not provide as worded such a requirement to indicate that the distance is measured from the axis of rotation.  Note how, for example in the claim “predetermined distance” in a) is measured generally from the surface to the torch (not the axis of rotation) and in b) the axis of rotation is coaxial with a “linear advancement direction”, which is not necessarily the same distance. Furthermore indicating the “linear advancement direction” is “corresponding to said rotation axis” does not mean that advancement direction is the same as the rotation axis, since “corresponding” can mean “identical” or “similar” or simply “associated in working or other relationship”.  Since applicant appears to be arguing that the distance is measured from the axis of rotation, for the purpose of examination, it is understood that will also meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.
Claim Objections
Claims 1, 11 and 14 are objected to because of the following informalities:  Claims 1, 11 and 14 now all have “the torch being mounted at the end of arm, the motor . . .”.  an arm, the motor . . .” for grammatical clarity.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US 4191791) in view of Blackburn (US 3230341) and Etchegoyen et al (US 2014/0291885), EITHER alone OR further in view of Kostecki (US 4514443).
Claims 1, 14: Lyons provides a method for depositing a coating on a surface of a workpiece (column 1, lines 10-15, column 2, lines 30-35), where the method works with a device that is a thermal spray deposition torch (column 2, lines 30-35, note torch T, column 8, lines 25-30, note flame spraying, for example), which is understood to be controlled by a robot(column 2, line 30 to column 3, line 65, column 4, lines 1-15, 50-60, column 5, line 45 25, noting the automated control system using the indexing controls for the X, Y, Z and oscillation control, giving a “robot” control of the system).   The torch includes a head and a nozzle (as shown in figure 2, nozzle 47 can be considered the nozzle and disc with electrode 48 and 48’can be considered a “torch head” area as well as an ending area of the torch, or 47 can be considered a torch head and the nozzle as the outlet area of 47).  The method includes configuring the torch to create two concurrent movements to a jet of material to be deposited (note claim 1, column 3, lines 
Additionally for claim 14, Lyons would have all the features of claim 14 as discussed for claim 1 above, and further both the spray head (such as with 48, 48’ or surrounding of 47) and nozzle 47 (or outlet of 47 as the nozzle) would rotate/oscillate as 
(A) Furthermore, as to requiring one spray head and more than one nozzle as part of the deposition torch, where the spray heads will rotate as part of the oscillation (for claim 1) and the spray head and nozzles will rotate as part of the oscillation (for claim 14, and note claim 1 would allow both to rotate was well), Lyons as discussed above would describe one spray head and one nozzle for the torch (as shown in figures 1 and 2).  However, as discussed in MPEP 2144.04(VI)(B), it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and here, therefore, by duplicating the parts by providing one spray head and more than one nozzle attached to the torch, where the additional nozzle would behave as the first nozzle for applying the coating, the same results of simply additional providing coating for application would be expected, and no patentable significance would be present and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the nozzle on the torch with predictably acceptable results.  As a result the features claimed would be provided including the rotation the spray heads and the nozzles as claimed as part of the oscillation as claimed.  Note In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a 
(B) As to specifically providing that the second movement of oscillation is according to a rotation axis coaxial with a linear advancement direction along which the first movement is carried out, as noted above Lyons would generally describe providing the first movement in the X drive direction and oscillatory movement transverse to this (in the Y drive direction therefore) (column 3, lines 40-65), and goes on to describe a device for such motion using a device as shown in figure 2 which uses a vertical axis for pivotable support for the torch body (column 4, lines 1-20).  However, Blackburn describes a further system for providing oscillating movement to an applicator nozzle (so applicator device) (here a welding nozzle structure), where there is provided a first linear movement governing the nozzle applicator movement along an intended path of application (that is can be considered X direction) and a second concurrent movement of oscillation according to a rotation axis coaxial with the linear advancement direction of the first movement, where there would be rotation movement of the nozzle applicator about the rotation axis by a further motor associated with the applicator, and this would give Y drive direction movement of the nozzle applicator in a direction transverse to the intended path (note figures 1, 2, see the arrow of oscillation just under 20, column 2, lines 25-65, note motor 40 drives oscillation and motor 48 drives the carriage in the direction of the first movement of path of application 80, column 3, lines 20-40, and also note direction of shaft 32). Note the linear movement is provided by a controlled carriage with motor 48 (note column 2, lines 25-35 and 55-60) and with remote operation so has a control type system (column 6, lines 60-70).

(C) as to the deposition torch maintaining a predetermined distance from the surface of the workpiece during the first movement, it is indicated in Lyons to provide the torch at substantially uniform spacing from the surface to be treated (note column 9, lines 10-20 and claim 5), where Lyons is applying metal powder to the workpiece, for example (column 4, lines 25-30, column 9, lines 20-25).  Additionally, Etchegoyen describes applying a powder material on a surface by spraying (0039), where it is noted that the spraying system used can be provided with a device for generating displacement of the nozzle and/or support for the substrate independently in the X, Y and Z directions and in two axes of rotation (figure 2, 0063-0064), where there can be displacement of the nozzle or surface of substrate so the nozzle is always perpendicular to the substrate 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyons in view of Blackburn to specifically provide that the first movement is being along a direction such that the thermal spray deposition torch maintains a predetermined distance from the surface of the workpiece as suggested by Lyons and Etchegoyen to provide a desirable accuracy of powder application, since Lyons indicates it can be desirable to have a substantially uniform distance between the oscillating torch that sprays powder and the substrate surface, Blackburn would indicate that there would be an amplitude rise of the nozzle from the rotation about the axis (figure 2) and Etchegoyen further describes how a powder spraying system with a nozzle can be conventionally provided with X, Y and Z and rotational axis displacement systems for the nozzle and substrate so that the spraying device and substrate can be positioned to keep the substrate and spraying device at a constant distance to allow for accuracy of pattern, and therefore, it would be suggested to keep a constant distance of the torch from the substrate during the linear movement, and even during oscillation allowing the substrate to maintain the same distance from the torch/nozzle, for example, and thus giving a desired uniform distance described by Lyons, by further movement of the substrate for example, to correct for distance change from the amplitude rise of Blackburn, where the distance would have to be set to maintain the distance and thus a predetermined distance would be provided.
(D) As to the linear advancement direction corresponding to said rotation axis maintained at a predetermined distance during the first movement as now claimed, where it is understood that “corresponding” could be understood to mean “identical”, 
(E) As to the torch being mounted on the end of an arm, with the motor, the arm and the spray head being aligned along a longitudinal direction corresponding to the direction along which the first movement is carried out, it is noted that “corresponding” could be understood to mean “identical”, “similar”, or simply “associated in working or other relationship”, “aligned” can mean to arrange in a linear, line fashion or simply to bring components into proper or desirable  condition or relation. Therefore
(E)(1) Using Lyons in view of Blackburn and Etchegoyen alone: Blackburn would describe how the torch  can be mounted on the end of an arm (which can be considered as either 18 or 34 (as these would be part of the mounting of the torch/nozzle, note bracket 18, lever 34, note figure 1 and column 2, lines 40-50) and the torch/nozzle( including its spray head), arm (18, 34) and motor 40 would be aligned along a longitudinal direction (note figure 1) that is perpendicular to the direction of the first movement (note figure 1).  This longitudinal direction can be considered as “corresponding” to the direction of movement as the parts are placed for use in a 
(E)(2) Alternatively, using Lyons in view of Blackburn and Etchegoyen and further in view of Kostecki, Blackburn as discussed for (E)(1) above, shows how torch, arm, and motor can be aligned in a longitudinal fashion that is perpendicular to the direction of the first movement. For alternative providing of a torch such that the torch is mounted at the end of the an arm, with a motor to providing rotation of the torch around a rotation axis and the spray head all aligned along a longitudinal direction corresponding (in the form of the same) direction of first movement, Kostecki describes how a coating apparatus can be provided that can move through a curved conduit (that can also have movement in straight directions as well)  (note figures 1, 2, 5, column 1, lines 35-40, column 2, lines 34-40), where the apparatus can include a coating means 62 (torch) (figures 1, 2, abstract, column 3, lines 35-45, column 6, lines 15-20) that is mounted on the end of an arm (member 44 can be considered an arm) (figures 1, 2, abstract, column 3, lines 35-40) and where a motor 32 is further provided in connection to the member 44 to rotate the member and the torch (figures 1, 2, column 3lines 1-20, column 4, lines 15-25), where the motor, arm and head of torch are aligned along a longitudinal direction that corresponds to the direction of movement/linear advancement direction of the torch along the area to be coated (figures 1, 2, column 3, lines 59-68), where rotation can be about an axis coaxial with the linear advancement direction of the torch (figures 1, 2, column 4, lines 15-25).  
Claims 5, 10, 15 and 16: As to the amount of oscillation, Lyons indicates that the amplitude of torch oscillation can be selected (that is, controlled) (column 4, lines 15-25), and gives examples of different oscillating traverse span (note Example I, and Example III), and different bead widths to provide (column 7, lines 55-60, which width would depend on the amount of oscillation). Furthermore, as shown by Blackburn, there would be a rise associated with the width of the coverage transverse to the path (figure 1, column 2, lines 25-40, since wider width would require more of a swing). Therefore, it would have been obvious to optimize the torch oscillation amount/amplitude for the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This would apply when providing a single nozzle and spray head on the torch or more than one nozzle and more than one spray head on the torch as discussed in the paragraphs above, because there would still be oscillation in both cases.

Claims 1, 5, 10 and 14-16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US 4191791) in view of Wang et al (US 6256597), Blackburn (US 3230341)  and Etchegoyen et al (US 2014/0291885), EITHER alone OR further in view of Kostecki (US 4514443).
Claims 1, 14: Lyons provides a method for depositing a coating on a surface of a workpiece (column 1, lines 10-15, column 2, lines 30-35), where the method works with a device that is a thermal spray deposition torch (column 2, lines 30-35, note torch T, column 8, lines 25-30, note flame spraying, for example), which is controlled by an automated control system (column 2, line 30 to column 3, line 65, column 4, lines 1-15, 50-60, column 5, line 45 25, noting the automated control system using the indexing controls for the X, Y, Z and oscillation control).   The torch includes a head and a nozzle (as shown in figure 2, nozzle 47 can be considered the nozzle and disc with electrode 48 and 48’can be considered a “torch head” area as well, or nozzle 47 can be considered a torch head and the outlet of 47 as a nozzle).  The method includes configuring the torch to create two concurrent movements to a jet of material to be deposited (note claim 1, column 3, lines 40-65, column 4, lines 25-40, Example 1, column 7, lines 30-55, figures 
Additionally for claim 14, Lyons would have all the features of claim 14 as discussed for claim 1 above, and further both the spray head (such as with 48, 48’, or as 47) and nozzle 47 (or the nozzle as outlet of 47) would rotate/oscillate as part of the 
(A) As to specifically using a robot system, Lyons describes using an automated system with X, Y, Z control as discussed above.  Wang describes how it is known to provide robot systems for robot spraying with a spray gun (torch) (column 45-65, column 2, lines 40-50, column 6, lines 35-50) where the system can be for thermal spaying in the form of plasma spraying or also other spraying systems (column 6, lines 55-65), where such systems also provide for X-Y-Z coordinates for spraying relative to the object to be sprayed, so allowing X-Y-Z position control (column 4, lines 40-50), noting how for example, with spray distance (gun to substrate distance) and spray angle control for the areas to be coated, where if the spray angle is perpendicular to the area to be coated the full amount of coating is applied, for example, where if the angle is nearly parallel to the spray very little coating provided (column 5, lines 5-20), and a desired robot motion path is determined for spraying (giving an automated control, column 6, lines 35-40, column 4, lines 40-50).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyons to specifically use a robot controlled thermal spray deposition system to give movements along the area of the surface to be coated as indicated for the automated control system of Lyons as an automated control system as suggested by Wang to provide a predictably acceptable automated control, since Lyons wants automated control with movement along the area to be coated, and Wang shows how robot systems can be used for an automated control with movement along areas to be coated.
 (B) Furthermore, as to requiring one spray head and more than one nozzle as part of the deposition torch, where the spray heads will rotate as part of the oscillation In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
(C) As to specifically providing that the second movement of oscillation is according to a rotation axis coaxial with a linear advancement direction along which the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyons in view of Wang to use a oscillating motion provided as described by Blackburn with an expectation of providing a predictably effective oscillation of the torch across the intended path, since Lyons generally describes how there can be intended path movement in the X drive direction 
(D) as to the deposition torch maintaining a predetermined distance from the surface of the workpiece during the first movement, it is indicated in Lyons to provide the torch at substantially uniform spacing from the surface to be treated (note column 9, lines 10-20 and claim 5), where Lyons is applying metal powder to the workpiece, for example (column 4, lines 25-30, column 9, lines 20-25). Wang also notes gun to substrate distance and angle of spray as parameters to control as discussed in part (A) above.  Additionally, Etchegoyen describes applying a powder material on a surface by spraying (0039), where it is noted that the spraying system used can be provided with a device for generating displacement of the nozzle and/or support for the substrate independently in the X, Y and Z directions and in two axes of rotation (figure 2, 0063-0064), where there can be displacement of the nozzle or surface of substrate so the nozzle is always perpendicular to the substrate and at a constant distance even if substrate not planar to control quality of deposit including accuracy of pattern (0127-0128).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyons in view of Wang and 
(E) As to the linear advancement direction corresponding to said rotation axis maintained at a predetermined distance during the first movement as now claimed, where it is understood that “corresponding” could be understood to mean “identical”, 
(F) As to the torch being mounted on the end of an arm, with the motor, the arm and the spray head being aligned along a longitudinal direction corresponding to the direction along which the first movement is carried out, it is noted that “corresponding” could be understood to mean “identical”, “similar”, or simply “associated in working or other relationship”, “aligned” can mean to arrange in a linear, line fashion or simply to bring components into proper or desirable  condition or relation. Therefore
(F)(1) Using Lyons in view of Wang, Blackburn and Etchegoyen alone: Blackburn would describe how the torch  can be mounted on the end of an arm (which can be considered as either 18 or 34 (as these would be part of the mounting of the torch/nozzle, note bracket 18, lever 34, note figure 1 and column 2, lines 40-50) and the torch/nozzle( including its spray head), arm (18, 34) and motor 40 would be aligned along a longitudinal direction (note figure 1) that is perpendicular to the direction of the first movement (note figure 1).  This longitudinal direction can be considered as “corresponding” to the direction of movement as the parts are placed for use in a 
(F)(2) Alternatively, using Lyons in view of Wang, Blackburn and Etchegoyen and further in view of Kostecki, Blackburn as discussed for (F)(1) above, shows how torch, arm, and motor can be aligned in a longitudinal fashion that is perpendicular to the direction of the first movement. For alternative providing of a torch such that the torch is mounted at the end of the an arm, with a motor to providing rotation of the torch around a rotation axis and the spray head all aligned along a longitudinal direction corresponding (in the form of the same) direction of first movement, Kostecki describes how a coating apparatus can be provided that can move through a curved conduit (that can also have movement in straight directions as well)  (note figures 1, 2, 5, column 1, lines 35-40, column 2, lines 34-40), where the apparatus can include a coating means 62 (torch) (figures 1, 2, abstract, column 3, lines 35-45, column 6, lines 15-20) that is mounted on the end of an arm (member 44 can be considered an arm) (figures 1, 2, abstract, column 3, lines 35-40) and where a motor 32 is further provided in connection to the member 44 to rotate the member and the torch (figures 1, 2, column 3lines 1-20, column 4, lines 15-25), where the motor, arm and head of torch are aligned along a longitudinal direction that corresponds to the direction of movement/linear advancement direction of the torch along the area to be coated (figures 1, 2, column 3, lines 59-68), where rotation can be about an axis coaxial with the linear advancement direction of the torch (figures 1, 2, column 4, lines 15-25).  
Claims 5, 10, 15 and 16: As to the amount of oscillation, Lyons indicates that the amplitude of torch oscillation can be selected (that is, controlled) (column 4, lines 15-25), and gives examples of different oscillating traverse span (note Example I, and Example III), and different bead widths to provide (column 7, lines 55-60, which width would depend on the amount of oscillation).  Furthermore, as shown by Blackburn, there would be a rise associated with the width of the coverage transverse to the path (figure 1, column 2, lines 25-40, since wider width would require more of a swing).  Therefore, it would have been obvious to optimize the torch oscillation In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This would apply when providing a single nozzle and spray head on the torch or more than one nozzle and more than one spray head on the torch as discussed in the paragraphs above, because there would still be oscillation in both cases.

Claims 1, 5, 10 and 14-16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US 4191791) in view of Wang et al (US 6256597), Blackburn (US 3230341), EITHER alone OR further in view of Kostecki (US 4514443).
Claims 1, 14: Lyons provides a method for depositing a coating on a surface of a workpiece (column 1, lines 10-15, column 2, lines 30-35), where the method works with a device that is a thermal spray deposition torch (column 2, lines 30-35, note torch T, column 8, lines 25-30, note flame spraying, for example), which is controlled by an automated control system (column 2, line 30 to column 3, line 65, column 4, lines 1-15, 50-60, column 5, line 45 25, noting the automated control system using the indexing controls for the X, Y, Z and oscillation control).   The torch includes a head and a nozzle (as shown in figure 2, nozzle 47 can be considered the nozzle and disc with electrode 48 and 48’can be considered a “torch head” area as well, or nozzle 47 can be considered a torch head and the outlet of 47 as a nozzle).  The method includes configuring the torch to create two concurrent movements to a jet of material to be deposited (note claim 1, column 3, lines 40-65, column 4, lines 25-40, Example 1, column 7, lines 30-55, figures 3, 4),  with a first movement that moves along the area of the surface to be coated which 
Additionally for claim 14, Lyons would have all the features of claim 14 as discussed for claim 1 above, and further both the spray head (such as with 48, 48’, or as 47) and nozzle 47 (or the nozzle as outlet of 47) would rotate/oscillate as part of the 
(A) As to specifically using a robot system, Lyons describes using an automated system with X, Y, Z control as discussed above.  Wang describes how it is known to provide robot systems for robot spraying with a spray gun (torch) (column 45-65, column 2, lines 40-50, column 6, lines 35-50) where the system can be for thermal spaying in the form of plasma spraying or also other spraying systems (column 6, lines 55-65), where such systems also provide for X-Y-Z coordinates for spraying relative to the object to be sprayed, so allowing X-Y-Z position control (column 4, lines 40-50), noting how for example, with spray distance (gun to substrate distance) and spray angle control for the areas to be coated, where if the spray angle is perpendicular to the area to be coated the full amount of coating is applied, for example, where if the angle is nearly parallel to the spray very little coating provided (column 5, lines 5-20), and a desired robot motion path is determined for spraying (giving an automated control, column 6, lines 35-40, column 4, lines 40-50).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyons to specifically use a robot controlled thermal spray deposition system to give movements along the area of the surface to be coated as indicated for the automated control system of Lyons as an automated control system as suggested by Wang to provide a predictably acceptable automated control, since Lyons wants automated control with movement along the area to be coated, and Wang shows how robot systems can be used for an automated control with movement along areas to be coated.
 (B) Furthermore, as to requiring one spray head and more than one nozzle as part of the deposition torch, where the spray heads will rotate as part of the oscillation In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
(C) As to specifically providing that the second movement of oscillation is according to a rotation axis coaxial with a linear advancement direction along which the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lyons in view of Wang to use a oscillating motion provided as described by Blackburn with an expectation of providing a predictably effective oscillation of the torch across the intended path, since Lyons generally describes how there can be intended path movement in the X drive direction 
(D) as to the deposition torch maintaining a predetermined distance from the surface of the workpiece during the first movement, it is indicated in Lyons to provide the torch at substantially uniform spacing from the surface to be treated (note column 9, lines 10-20 and claim 5), where Lyons is applying metal powder to the workpiece, for example (column 4, lines 25-30, column 9, lines 20-25).  As discussed in the 35 USC 112 rejection above, applicant appears to be arguing that that this means that the rotation axis would be maintained a predetermined distance from the substrate. At the least Blackburn would indicate how the rotation axis (which would be effectively to around shaft 32) can be a set distance away from the substrate and would hold the torch in position above the substrate as well (figure 1, and note adjust position to obtain proper spacing between nozzle and workpiece, column 2, lines 35-40), and it would be understood that since Lyons wants the torch at a uniform/predetermined distance from the substrate during the first movement, the positioning of Blackburn would further indicate how the rotation axis (as shown by shaft 32) would be also have the maintained distance, where with the shown movement in Blackburn there would be constant distance since movement over a level surface is shown. 

(F) As to the torch being mounted on the end of an arm, with the motor, the arm and the spray head being aligned along a longitudinal direction corresponding to the direction along which the first movement is carried out, it is noted that “corresponding” could be understood to mean “identical”, “similar”, or simply “associated in working or other relationship”, “aligned” can mean to arrange in a linear, line fashion or simply to bring components into proper or desirable  condition or relation. Therefore
(F)(1) Using Lyons in view of Wang and Blackburn alone: Blackburn would describe how the torch  can be mounted on the end of an arm (which can be considered as either 18 or 34 (as these would be part of the mounting of the torch/nozzle, note bracket 18, lever 34, note figure 1 and column 2, lines 40-50) and the torch/nozzle( including its spray head), arm (18, 34) and motor 40 would be aligned 
(F)(2) Alternatively, using Lyons in view of Wang and Blackburn and further in view of Kostecki, Blackburn as discussed for (F)(1) above, shows how torch, arm, and motor can be aligned in a longitudinal fashion that is perpendicular to the direction of the first movement. For alternative providing of a torch such that the torch is mounted at the end of the an arm, with a motor to providing rotation of the torch around a rotation axis and the spray head all aligned along a longitudinal direction corresponding (in the form of the same) direction of first movement, Kostecki describes how a coating apparatus can be provided that can move through a curved conduit (that can also have movement in straight directions as well)  (note figures 1, 2, 5, column 1, lines 35-40, column 2, lines 34-40), where the apparatus can include a coating means 62 (torch) (figures 1, 2, abstract, column 3, lines 35-45, column 6, lines 15-20) that is mounted on the end of an arm (member 44 can be considered an arm) (figures 1, 2, abstract, column 3, lines 35-40) and where a motor 32 is further provided in connection to the member 44 to rotate the member and the torch (figures 1, 2, column 3lines 1-20, column 4, lines 15-25), where the motor, arm and head of torch are aligned along a longitudinal direction that corresponds to the direction of movement/linear advancement direction of the torch along the area to be coated (figures 1, 2, column 3, 
Claims 5, 10, 15 and 16: As to the amount of oscillation, Lyons indicates that the amplitude of torch oscillation can be selected (that is, controlled) (column 4, lines 15-25), and gives examples of different oscillating traverse span (note Example I, and Example III), and different bead widths to provide (column 7, lines 55-60, which width would depend on the amount of oscillation).  Furthermore, as shown by Blackburn, there would be a rise associated with the width of the coverage transverse to the path (figure 1, column 2, lines 25-40, since wider width would require more of a swing).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This would apply when providing a single nozzle and spray head on the torch or more than one nozzle and more than one spray head on the torch as discussed in the paragraphs above, because there would still be oscillation in both cases.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over EITHER (1) Lyons in view of Blackburn and Etchegoyen, EITHER alone OR further in view of Kostecki as applied to claims 1, 5, 10 and 14-16 above OR (2) Lyons in view of Wang, Blackburn and Etchegoyen, EITHER alone OR further in view of Kostecki as applied to claims 1, 5, 10 and 14-16 above OR (3) Lyons in view of Wang and Blackburn, EITHER alone OR further in view of Kostecki as applied to claims 1, 5, 10 and 14-16 above, and further in view of Kleba et al (US 2006/0127589).
Claim 11: As to oscillating only the nozzles in the torch, as discussed for claim 1 above, EITHER (1) Lyons in view of Blackburn and Etchegoyen, EITHER alone OR further in view of Kostecki OR (2) Lyons in view of Wang, Blackburn and Etchegoyen, EITHER alone OR further in view of Kostecki OR (3) Lyons in view of Wang and Blackburn, EITHER alone OR further in view of Kostecki would provide all the features of claim 11 except that Lyons would indicate that the torch head with nozzle (or nozzles as discussed in the rejection of claims 1, 14 above) can be oscillated rather than oscillating only the nozzles.  However, Kleba describes providing a coating with an In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Claims 12-13: As to the amount of oscillation, Lyons indicates that the amplitude of torch oscillation can be selected (that is, controlled) (column 4, lines 15-25), and gives In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). When rotating only the nozzles the oscillation would be provided using the nozzle movement, giving the same angle range.  This would apply when providing a single nozzle and spray head on the torch or more than one nozzle and more than one spray head on the torch as discussed in the paragraphs above, because there would still be oscillation in both cases.

Note definitions are provided for “corresponding” and “align” from the Free Dictionary. 

Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered. 
(A) The Examiner notes the removal of the 35 USC 112 rejection as to the confusion as to spray head and nozzles, with the understanding from applicant’s arguments that the spray head is considered an end portion of the torch and the nozzles are the openings/outlets through which spray exits.

 (C) Applicant argues that the 35 USC 103 rejections do not provide the alignment along a longitudinal direction as claimed.   Applicant also argues that Lyons does not disclose the rotation about the axis as claimed.  Applicant argues that there are advantageous effects from the, including a flat processed area, and the alignment allows small oscillation.
The Examiner has reviewed these arguments, however, it is the Examiner’s positon that this is either suggested by Blackburn (due to the wide meanings of aligned and corresponding, as discussed in the rejection above) or suggested by Kostecki as discussed in the rejection above.  While Lyons does not disclose the rotation about the axis as claimed, Blackburn has been provided as to why such rotation would be suggested.  As to the benefits described by applicant, it is understood that the same benefits would be provided by using the oscillation, where oscillation is suggested by the primary reference, and small oscillation would be allowed by the combined references.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718